Citation Nr: 1133636	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a claim for tinnitus.

4.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows that he had active service from May 1957 to March 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, reopened previously denied claims for the Veteran's bilateral hearing loss and tinnitus and denied the claims on the merits.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) last denied service connection for the bilateral hearing loss in the March 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.  

2.  Evidence received since the final March 2003 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  The AOJ last denied service connection for the tinnitus in the March 2003 rating decision.  The Veteran was notified of the decision and of his appellate rights; however, he did not initiate an appeal of that decision.  

4.  Evidence received since the final March 2003 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for tinnitus.

5.  There is competent and credible evidence that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes.

6.  There is no competent or credible evidence that the Veteran's current bilateral hearing loss began during his military service, and the probative medical evidence weighs against such a conclusion.  

7.  The Veteran currently experiences tinnitus.

8.  There is no competent or credible evidence of a connection between the Veteran's tinnitus and his military service, and the probative medical evidence weighs against such a conclusion.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, with respect to the Veteran's claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last prior final denial of the Veteran's claim of service connection for bilateral hearing loss in the March 2003 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
3.  The March 2003 rating decision, with respect to the Veteran's claim of service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has been submitted since the last prior final denial of the Veteran's claim of service connection for tinnitus in the March 2003 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2010).

6.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the AOJ to the Veteran dated in January 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2007 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  

In addition, with regard to the new and material evidence claims, the VCAA notice letter of January 2006 was compliant with the recent United States Court of Appeals for Veterans Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  Even so, the Veteran's claims for service connection are being reopened, such that any error in notice under the law as articulated by the Court in Kent does not prejudice the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regards to the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claims in July 2006, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the July 2007 SOC.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the Veteran's notice has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  Therefore, the Veteran has not established prejudicial error in the timing or content of his VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and a VA medical examination regarding the nature and etiology both of the claims currently on appeal.  The Veteran has submitted personal statements and a VA medical treatment record.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claims has been met.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the examination report was provided by an audiologist, and as such by a qualified examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  Furthermore, the VA medical examiner reviewed the medical record and history of the Veteran's hearing loss and his tinnitus including his in-service ear treatment, and reviewed the probability of a relationship of each disorder to his military service with a rationale to support these conclusions based on the credible evidence of record.  As such, the VA medical examination satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

New and Material Evidence to Reopen the Veteran's Service Connection Claims for Bilateral Hearing Loss and Tinnitus 

The Veteran's request to reopen his claims for bilateral hearing loss and tinnitus will be handled together, as these issues present similar issues of law and fact.  

The Veteran maintains that he has developed hearing loss and tinnitus as a result of acoustic trauma experienced during his military service, in particular due to his service as an air traffic control man.  See the Veteran's January and September 2007 statements; see also the Veteran's February 2003 and December 2005 claims, and January 2007 notice of disagreement (NOD).

The AOJ denied service connection for bilateral hearing loss and tinnitus in the March 2003 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the March 2003 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that although the AOJ has adjudicated the issues of service connection for bilateral hearing loss and tinnitus on the merits during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992)  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claims for service connection for bilateral hearing loss and tinnitus before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis must end, and what the AOJ may have determined in that regard is irrelevant.

The Veteran filed to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus in December 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what satisfies the standard for "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of March 2003, the AOJ denied the Veteran's claims for service connection for bilateral hearing loss tinnitus because there was no evidence of a connection between any current hearing loss or tinnitus and his military service.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the March 2003 rating decision.  In this regard, the Veteran submitted a VA medical treatment record which indicates that the Veteran's hearing loss appears to be noise-induced, and was likely in part caused by exposure to acoustic trauma during his military service.  The VA physician also indicated that the Veteran's tinnitus might also be service-connected.  Finally, as noted previously, the Veteran was provided with a VA medical examination and opinion in May 2006 that diagnosed the Veteran with bilateral hearing loss and tinnitus, and reviewed the relationship between these disorders and his military service.  Although the May 2006 VA medical examiner's opinion actually provides evidence against the claim, the Board will apply the law with a broad and liberal interpretation.  As such, the new evidence of record relates to unestablished facts necessary to substantiate the Veteran's claims for service connection and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  As new and material evidence has been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as the result of his military service.  Specifically, he alleges that he developed bilateral hearing loss and tinnitus due to his in-service exposure to engine noise "on the flight line" as an "air traffic control man."  See the Veteran's January 2007 NOD, January and September 2007 statements, and the July 2011 Informal Brief of Appellant in Appealed Case (Brief).  

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in May 2006 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
70
70
LEFT
15
10
15
55
65

At that time, the VA audiometric examination revealed hearing loss with auditory thresholds rated at 40 or above at two frequencies for both the Veteran's right and left ear.  Therefore, this examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes in 38 C.F.R. § 3.385.  

In addition, VA medical treatment records indicate that the Veteran has been receiving treatment for hearing loss from as early as December 2002, and the November 2005 VA medical treatment record also show that the Veteran has been receiving ongoing treatment for symptoms of bilateral hearing loss.  Finally, the Veteran has provided competent evidence of treatment for bilateral hearing loss dating from 1999.  See the Veteran's February 2003 claim.  Therefore, the competent and credible evidence of record supports the conclusion that the Veteran currently experiences bilateral hearing loss that may be considered for service connection.

As noted above, the Veteran has stated that he believes that his current hearing loss is the result of his service as in air traffic control, involving exposure to aircraft engine noise.  The Veteran is competent to indicate that he has been exposed to excessive noise which may have caused him to experience acoustic trauma.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Veteran's service as an Air Traffic Control technician is supported by his DD Form 214.  This is an activity that may be likely to involve exposure to loud noise, such that the Board concedes that during his service the Veteran experienced such exposure.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current bilateral hearing loss.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has indicated that his bilateral hearing loss began at the time of his discharge from service and continued to the present, but he did not begin receiving medical treatment for this condition until January 1999.  See the Veteran's February 2003 claim.  In his January 2007 NOD, the Veteran indicated that hearing loss may develop many years after exposure to acoustic trauma, implying that his hearing loss developed some time after his military service.  Finally, the Veteran indicated at his May 2006 VA audiometric examination that his hearing loss had become pronounced only in the "last 5-6 years."  In stating that he has a history of hearing loss from service to the present the Veteran has provided competent lay evidence to show both chronic hearing loss in service and continuity of symptomatology of such a disorder after his service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  

In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Veteran's statements regarding the history of his hearing loss related disorders have been inchoate and contradictory.  In this regard, in his initial claim, the Veteran appeared to indicate a history of experience of hearing loss dating from his service, but he only described symptoms of hearing loss occurring in the prior 5-6 years at his May 2006 VA audiometric examination.  The Board notes that the Veteran's statements describing the history of his hearing related disorders are extremely vague as to the nature of the onset or his history of symptoms of hearing loss.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In fact, the Veteran's statements have been self-contradictory, in that he initially appears to have claimed hearing loss dating from the time of his service, but subsequently only described hearing loss treatment and symptoms beginning around 1999 (almost 40 years after his military service).  The contradictory nature of his statements in this regard renders the Veteran statements substantially reduces the credibility of his assertion of hearing loss dating from his period of service to the present.  Caluza, supra.  

Further, the Veteran indicated that he was only spoken to but not provided a hearing test upon separation, which is flatly contradicted by the medical evidence of record.  There is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Kyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  Without some clear evidence that the record of the Veteran's hearing examination at separation was flawed or an incorrect record of his hearing loss at that time, it is considered probative evidence of his medical history.  Finally, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Whether due to the passage of time or other factors, the Veteran's description of his hearing loss history is simply inconsistent and contradictory over the course of his claim, therefore his assertion of a history of hearing loss from the time of his service to the present does not provide credible evidence of such a history.

Regarding the other evidence of record, the Veteran's separation examination noted the scarring and in-service treatment of his right eardrum, but found that audiometric testing showed basically normal results.  These results were also reviewed by the May 2006 VA medical examiner, who also found that the Veteran's separation examination showed normal results.  Therefore, the available record indicates that the Veteran's hearing was normal at the time of discharge.  As such, the contemporaneous medical evidence provides probative evidence against finding that the Veteran was experiencing bilateral hearing loss at the time of his discharge from active military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

The earliest evidence of hearing loss dates from the February 2003 claim, or over forty years after the Veteran's military service.  In fact, the Veteran has indicated that his first post-service treatment occurred, at the earliest, in January 1999.  See the Veteran's February 2003 claim.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this instance, it is not merely the absence of evidence over the years after his military, but the Veteran's self-interested and contradictory statements regarding his history of hearing loss, which is also directly contradicted by the medical available contemporaneous evidence of record, that renders the Veteran's statements in this regard not credible.  Therefore, overall, the credible in-service and post-service medical and lay evidence of record does not show chronic bilateral hearing loss during the Veteran's military service or continuity of any such hearing loss symptomatology from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of hearing loss within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions regarding organic diseases of the nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Without credible or probative evidence of chronic hearing loss in service or of continuity of symptomatology of such hearing loss from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159. 

In regards to the competent medical evidence of record, the Board is presented with one favorable medical opinion and one unfavorable medical opinion.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this instance, the Board again acknowledges the VA medical treatment record dated in November 2005.  This record indicates that the Veteran's VA physician concluded that the Veteran's hearing loss is likely noise-related and therefore likely due in part to in-service noise aircraft engine noise exposure.  This opinion was provided by a qualified medical examiner and the examiner provided a basis for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  However, the Board notes that this opinion appears to be based entirely on the history provided by the Veteran.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Although the Veteran's treating physician relied on the nature of the Veteran's current symptoms and a conceded history of noise exposure, the VA physician did not provide review the medical evidence of record, including the Veteran's separation examination and his history of post-service noise exposure.  The failure to address relevant in-service and post-service evidence reduces the probative weight of the November 2005 opinion.  

In regards to the negative opinion, the Veteran was provided a VA audiometric examination in May 2006.  The VA examiner examined the Veteran and reviewed the evidence of record and conceded the evidence of in-service noise exposure, as well as the Veteran's in-service scarring of the right tympanic membrane, and also noted the Veteran's history of post-service noise exposure.  Based on a review of this evidence, the May 2006 VA audiometric examiner concluded that the Veteran's current bilateral hearing loss was "less likely than not" related to any service-related noise exposure.  The VA examiner reached this conclusion based on the Veteran's separation examination as well as the Veteran's post-service history of noise exposure.  As such, the May 2006 VA medical examiner's opinion is based on a review of the credible evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  The Board notes that the May 2006 examination was provided by an audiologist, a specialist in this field, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Therefore, the May 2006 VA audiometric examination is of greater probative weight than the November 2005 VA medical treatment record, such that the probative medical evidence weighs against any finding of a connection between the Veteran's in-service noise exposure and his current bilateral hearing loss.  

The Board notes that both the Veteran and the AOJ have pointed to the September 2005 study from the National Academies, Institute of Medicine study "Noise and Military Service:  Implications for Hearing Loss and Tinnitus," as bearing support both for and against the Veteran's claims.  See the Veteran's September 2007 statement, and the July 2007 SOC.  The Board concludes that the references provided from this study are too general in nature to provide the favorable or unfavorable evidence to show that the Veteran's service caused his current hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, there is no such opinion evidence offered along with the article quotations provided by the Veteran and the AOJ.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The medical treatise evidence cited in the record case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the medical treatise evidence of record does not show to any degree of specificity a relationship or connection between the Veteran's military service and the later development of bilateral hearing loss.  

Finally, the Board notes that the Veteran and his representative have asserted that his hearing loss is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current hearing loss is related to his duties in service, the Veteran and his representative are simply not competent to provide evidence of a relationship between any in-service noise exposure and the Veteran's subsequent hearing loss without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and his current hearing loss is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.

In conclusion, the Board concludes that the May 2006 VA audiometric examination stands as the most probative competent medical nexus of record.  As such, the probative medical evidence of record indicates that there is no connection between the Veteran's military service and his current bilateral hearing loss.  Therefore, the Veteran's claim for bilateral hearing loss must be denied.  Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309

Analysis - Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of his military service.  Specifically, he alleges that he developed tinnitus due to his in-service exposure to engine noise "on the flight line" as an "air traffic control man."  See the Veteran's January 2007 NOD, January and September 2007 statements, and the July 2011 Informal Brief of Appellant in Appealed Case (Brief).  

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, May and August 2002 VA medical treatment records noted that the Veteran complained of a history of periodic tinnitus as well as current symptoms.  Further, the May 2006 VA audiometric examination indicated a ten-year history of tinnitus.  Finally, as noted previously, the Veteran has indicated that he experiences symptoms of tinnitus.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  

As noted above, the Board has conceded that the Veteran experienced the noise exposure alleged.  Therefore, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  See Watson v. Brown, 4 Vet. App. at 314.  The Veteran has indicated that his current tinnitus began during his military service.  See the Veteran's February 2003 claim.  However, in his September 2007 statement, the Veteran indicated that he has had a history of periodic tinnitus after his military service, and at the time of the May 2006 VA audiometric examination, the Veteran indicated that his tinnitus had only begun ten years prior to the examination, or around 1996.  The Veteran is competent to indicate that he experienced ringing in his ears from his military service to the present.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran has provided competent lay evidence of both chronic tinnitus during his military service and continuity of symptomatology of such a disorder after his service.  

Again, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. at 368.  The Veteran's statements regarding tinnitus present a similar issue to his statements regarding his history of bilateral hearing loss, in that his statements have been inconsistent and contradictory.  At the time of his initial claim, the Veteran asserted a history of tinnitus from the time of his separation from service to the present.  However, at other times the Veteran has indicated that these in fact have been at worst periodic symptoms and that the symptoms began only in 1996.  See the May 2002 VA medical treatment record, the May 2006 VA audiometric examination, and the Veteran's September 2007 statement. 

The fact that the Veteran has provided inconsistent statements regarding the nature and onset of his tinnitus over the course of his appeal reduces his credibility regarding the history of his tinnitus disorder.  See Caluza, supra.  Further, the self-interested nature of the Veteran's current statements is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. at 25.  As such, the Board finds the Veteran's statements, insofar as he has alleged a history of tinnitus beginning from the time of his in-service noise exposure to the present are not credible.  

In regards to the medical evidence of record, the earliest medical evidence of tinnitus dates from May 2002, or over forty years after the Veteran's military service.  See Maxson v. Gober, 230 F.3d at 1333.  Again, it is not merely the absence of medical evidence over the years since his service, but the Veteran's self-interested and contradictory statements regarding his history of tinnitus, and the fact that his statements are directly contradicted by the medical evidence of record, which renders the Veteran's statements not credible.  Buchanan, 451 F.3d at 1336-37.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence of chronic tinnitus disorder during his military service or continuity of any tinnitus symptomatology from service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible or probative evidence of chronic tinnitus in service or of continuity of symptomatology of such a disorder from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167. 

In regards to the competent medical evidence of record, the Board is presented with one favorable medical opinion and one unfavorable medical opinion.  Again, it is the Board's responsibility to weigh the relative value of the medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993); Owens v. Brown, 7 Vet. App. at 433.

In this instance, the Board again acknowledges the VA medical treatment record dated in November 2005.  This record indicates that the Veteran's VA physician concluded that the Veteran's tinnitus may also be noise-related and therefore likely due in part to in-service noise aircraft engine noise exposure.  This opinion was provided by a qualified medical examiner and the examiner provided a basis for the opinion provided.  See Nieves-Rodriguez; Stefl, supra.  However, the Board notes that this opinion appears to be based entirely on the history provided by the Veteran.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. at 179; Coburn v. Nicholson, 19 Vet. App. at 432.  In this instance the Board has concluded the Veteran's descriptions regarding his history of bilateral tinnitus have not been consistent or reliable and thus are not credible.  Furthermore, the VA physician did not review the evidence of record, including the Veteran's separation examination, or any possible post-service noise exposure the Veteran may have experienced.  Therefore, the probative value of the November 2005 VA medical treatment record is reduced due to the fact that it is based on testimony that has already been found not credible, and also does not fully address the Veteran's relevant history.  

In regards to the negative opinion, the Veteran was provided a VA audiometric examination in May 2006.  The VA examiner examined the Veteran and reviewed the evidence of record and conceded the evidence of in-service noise exposure, as well as the Veteran's in-service scarring of the right tympanic membrane, and also noted the Veteran's history of post-service noise exposure.  Based on a review of this evidence and the Veteran's reported history of tinnitus onset around 1996, the May 2006 VA audiometric examiner concluded that the Veteran's current tinnitus was not related to any in-service noise exposure.  The VA examiner reached this conclusion based on the Veteran's separation examination and the Veteran's reported history, as well as the Veteran's post-service history of noise exposure.  As such, the May 2006 VA medical examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves-Rodriguez; Stefl, supra.  This examination was provided by an audiologist, a specialist in this field, and was provided by an examiner with no interest in the outcome of the Veteran's claim.  Finally, the Board notes that the 

VA examiner's conclusion is based on a complete review of the probative medical evidence and the credible lay evidence of record.  Therefore, the May 2006 VA audiometric examination is of greater probative weight than the November 2005 VA medical treatment record.  

Finally, the Board notes that the Veteran and his representative have asserted that the Veteran's tinnitus is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current tinnitus is related to his duties in service, the Veteran and his representative are simply not competent to show a relationship between any in-service noise exposure and the Veteran's post-service tinnitus without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the tinnitus that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran and his representative have not presented any evidence to show that they possess the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran and his representative's assertions in this regard are of no probative value.  As the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma service connection cannot be granted.  

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.  

As new and material evidence has been received, the claim for service connection for tinnitus is reopened.  To this extent, the appeal is granted.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


